          Case 1:19-cv-12342-ADB Document 8 Filed 12/26/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 Soeun KIM,
         Petitioner,                                  AMENDED MOTION FOR EXTENSION OF
                                                      TIME
 v.
 Christopher J. DONELAN, in his official
 capacity as Franklin County Sheriff,                 NO. 19 CV 12342-ADB
         Respondent.


       Petitioner Soeun Kim (“Mr. Kim”), by and through undersigned counsel, moves this

Court for an order to extend the time to file a response to Respondent’s Response to Petitioner’s

Writ of Habeas Corpus and Respondent’s Motion to Dismiss. In support, Petitioner shows the

following:

       1. On November 13, 2019, Mr. Kim filed a petition for the writ of habeas corpus.

       2. On December 12, 2019, Defendants filed a response and a motion to dismiss.

       3. Also on December 12, 2019, Mr. Kim’s U.S. Citizen wife, Theresa St. Pierre Kim,

             filed an I-130 petition for Mr. Kim, according him immediate relative status.

       4. Accordingly, Mr. Kim is now a class member of the Calderon Jimenez v. McAleenan

             class action lawsuit in Massachusetts.

       5. On December 20, 2019, Mr. Kim, through Calderon class counsel, filed a Motion for

             Immediate Interim Release and a Motion for Order to Show Cause.

       6. On December 23, 2019, Judge Wolf issued an order directing the Calderon

             Defendants to report by December 24, 2019 either Mr. Kim’s release from detention

             pending the resolution of the issues in his Motion for Order to Show Cause or to


                                                  1
          Case 1:19-cv-12342-ADB Document 8 Filed 12/26/19 Page 2 of 3



           respond to Mr. Kim’s Motion for Immediate Interim Release. A hearing for the

           Motion has been scheduled for December 27, 2019 if necessary. The court also

           ordered that Mr. Kim remain detained in the jurisdiction unless the court orders

           otherwise.

       7. On December 24, 2019, Judge Wolf ordered that ICE release Mr. Kim and vacated

           the order for a stay of removal. The temporary restraining order is in place until

           January 8, 2020 with the possibility of extension to January 17, 2020.

       8. On December 24, 2019, ICE released Mr. Kim and granted scheduled a next check in

           for January 15, 2020.

       9. The time for filing Mr. Kim’s response to Defendant’s Motion to Dismiss has not yet

           expired.

       10. This motion is not being made for the purpose of delay, but rather to allow counsel

           time to discuss a resolution of this case given how the Calderon case has affected Mr.

           Kim’s detention.

       11. Counsel for Respondent does not oppose this motion.

       THEREFORE, Petitioner respectfully requests the Court for an order extending the time

to file a response January 7, 2020.

Dated: December 26, 2019
Boston, MA
                                                     Respectfully submitted,
                                                     /s/ Bethany Y. Li_________________
                                                     Bethany Y. Li, BBO # 673383
                                                     Yun Tang, Law Graduate
                                                     Greater Boston Legal Services
                                                     197 Friend Street
                                                     Boston, MA 02114
                                                     (617) 603-1532
                                                     BLi@gbls.org


                                                 2
          Case 1:19-cv-12342-ADB Document 8 Filed 12/26/19 Page 3 of 3




CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing was served upon each party, via their attorney
of record, via the ECF system on December 26, 2019.

/s/ Bethany Y. Li
_________________________________
Bethany Y. Li




                                                 3
